Exhibit 10.1

THE STANLEY WORKS
1997 LONG-TERM INCENTIVE PLAN

Section 1. Purpose

The purposes of this Long-Term Incentive Plan (the “Plan”) are to encourage
selected salaried employees of The Stanley Works (together with any successor
thereto, the “Company”) and selected salaried employees and non-employee
directors of its Affiliates (as defined below) to acquire a proprietary interest
in the growth and performance of the Company, to generate an increased incentive
to contribute to the Company’s future success and prosperity, thus enhancing the
value of the Company for the benefit of its shareholders, and to enhance the
ability of the Company and its Affiliates to attract and retain exceptionally
qualified individuals upon whom, in large measure, the sustained progress,
growth and profitability of the Company depend.

Section 2. Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:



  (a)   “Affiliate” shall mean (i) any entity that, directly or through one or
more intermediaries, is controlled by the Company and (ii) any entity in which
the Company has a significant equity interest, as determined by the Committee.



  (b)   “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Performance Award, Dividend Equivalent, or Other
Stock-Based Award granted under the Plan.



  (c)   “Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award granted under the Plan.



  (d)   “Board of Directors” or “Board” shall mean the Board of Directors of the
Company.



  (e)   “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.



  (f)   “Committee” shall mean the Compensation and Organization Committee of
the Board.



  (g)   “Dividend Equivalent” shall mean any right granted under Section 6(e) of
the Plan.



  (h)   “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.



  (i)   “Fair Market Value” shall mean, with respect to any property other than
Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee, and with
respect to Shares, shall mean the mean average of the high and the low price of
a Share as quoted on the New York Stock Exchange Composite Tape on the date as
of which fair market value is to be determined or, if there is no trading of
Shares on such date, such mean average of the high and the low price on the next
preceding date on which there was such trading.



  (j)   “Immediate family members” of a Participant shall mean the Participant’s
children, grandchildren and spouse.



  (k)   “Incentive Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is intended to meet the requirements of Section 422 of the
Code, or any successor provision thereto.



  (l)   “1990 Plan” shall mean the Company’s 1990 Stock Option Plan.



  (m)   “Non-Employee Director” shall mean any non-employee director of an
Affiliate.



  (n)   “Non-Qualified Stock Option” shall mean an option granted under Section
6(a) of the Plan that is not intended to be an Incentive Stock Option.



  (o)   “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.



  (p)   “Other Stock-Based Award” shall mean any right granted under Section
6(f) of the Plan.



  (q)   “Participant” shall mean a Salaried Employee designated to be granted an
Award under the Plan.



  (r)   “Performance Award” shall mean any Award granted under Section 6(d) of
the Plan.



  (s)   “Person” shall mean any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, or
government or political subdivision thereof.



  (t)   “Released Securities” shall mean securities that were Restricted
Securities with respect to which all applicable restrictions have expired,
lapsed, or been waived.



  (u)   “Restricted Securities” shall mean securities covered by Awards of
Restricted Stock or other Awards under which issued and outstanding Shares are
held subject to certain restrictions.



  (v)   “Restricted Stock” shall mean any Share granted under Section 6(c) of
the Plan.



  (w)   “Restricted Stock Unit” shall mean any right granted under Section 6(c)
of the Plan that is denominated in Shares.



  (x)   “Salaried Employee” shall mean any salaried Employee of the Company or
of any Affiliate.



  (y)   “Shares” shall mean shares of the common stock of the Company, par value
$2.50 per share, and such other securities or property as may become the subject
of Awards, or become subject to Awards, pursuant to an adjustment made under
Section 4(b) of the Plan.



  (z)   “Stock Appreciation Right” shall mean any right granted under Section
6(b) of the Plan.

Section 3. Administration

Except as otherwise provided herein, the Plan shall be administered by the
Committee. Subject to the terms of the Plan and applicable law, the Committee
shall have full power and authority to: (i) designate Participants;
(ii) determine the type or types of Awards to be granted to each Participant
under the Plan; (iii) determine the number of Shares to be covered by (or with
respect to which payments, rights, or other matters are to be calculated in
connection with) Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, Shares, other securities, other Awards, or
other property, or canceled, forfeited, or suspended, and the method or methods
by which Awards may be settled, exercised, canceled, forfeited, or suspended;
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property and other amounts payable
with respect to an Award under the Plan shall be deferred either automatically
or at the election of the holder thereof or of the Committee; (vii) interpret
and administer the Plan and any instrument or agreement relating to, or Award
made under, the Plan; (viii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (ix) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time, and shall be final, conclusive, and binding
upon all Persons, including the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award, any shareholder, and any employee of the
Company or of any Affiliate.

Section 4. Shares Available for Awards



  (a)   Shares Available. Subject to adjustment as provided in Section 4(b):



  (i)   Calculation of Number of Shares Available. The number of Shares
authorized to be issued in connection with the granting of Awards under the Plan
is four million (4,000,000), and the number of Shares available for granting
Awards under the Plan in each fiscal year or, in the case of the years 1997 and
2007, part thereof shall be two percent (2%) of the issued Shares (including,
without limitation, treasury Shares) as of the first day of such year; provided,
however, that the number of Shares available for granting Awards in any year
shall be increased in any such year by the number of Shares available under the
Plan in previous years but not covered by Awards granted under the Plan in such
years. Further, if any Shares covered by an Award granted under the Plan or by
an award granted under the 1990 Plan, or to which such an Award or award
relates, are forfeited, or if an Award or award otherwise terminates without the
delivery of Shares or of other consideration, or if upon the termination of the
1990 Plan there are Shares remaining that were authorized for issuance under
that Plan but with respect to which no awards have been granted, then the Shares
covered by such Awards or award, or to which such Award or award relates, or the
number of Shares otherwise counted against the aggregate number of Shares
available under the Plan with respect to such Award or award, to the extent of
any such forfeiture or termination, or which were authorized for issuance under
the 1990 Plan but with respect to which no awards were granted as of the
termination of the 1990 Plan shall again be, or shall become available for
granting Awards under the Plan. Notwithstanding the foregoing but subject to
adjustment as provided in Section 4(b), no more than one million (1,000,000)
Shares shall be cumulatively available for delivery pursuant to the exercise of
Incentive Stock Options.



  (ii)   Accounting for Awards. For purposes of this Section 4,



  (A)   if an Award (other than a Dividend Equivalent) is denominated in Shares,
the number of Shares covered by such Award, or to which such Award relates,
shall be counted on the date of grant of such Award against the aggregate number
of Shares available for granting Awards under the Plan; and



  (B)   Dividend Equivalents and Awards not denominated in Shares shall be
counted against the aggregate number of Shares available for granting Awards
under the Plan, if at all, only in such amount and at such time as the Committee
shall determine under procedures adopted by the Committee consistent with the
purposes of the Plan;

provided, however, that Awards that operate in tandem with (whether granted
simultaneously with or at a different time from), or that are substituted for,
other Awards or awards granted under the 1990 Plan may be counted or not counted
under procedures adopted by the Committee in order to avoid double counting. Any
Shares that are delivered by the Company, and any Awards that are granted by, or
become obligations of, the Company through the assumption by the Company or an
Affiliate of, or in substitution for, outstanding awards previously granted by
an acquired company, shall not be counted against the Shares available for
granting Awards under the Plan.



  (iii)   Sources of Shares Deliverable Under Awards. Any Shares delivered
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Shares or of treasury Shares.



  (b)   Adjustments. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation split-up, spin-off, combination
repurchase, or exchange of Shares or other securities of the Company, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares such
that an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (i) the number and type of Shares
(or other securities or property) which thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or property)
subject to outstanding Awards, (iii) the number and type of Shares (or other
securities or property) specified as the annual per-participant limitation under
Section 6(g)(vi), and (iv) the grant, purchase, or exercise price with respect
to any Award, or, if deemed appropriate, make provision for a cash payment to
the holder of an outstanding Award; provided, however, in each case, that with
respect to Awards of Incentive Stock Options no such adjustment shall be
authorized to the extent that such authority would cause the Plan to violate
Section 422(b)(1) of the Code or any successor provision thereto; and provided
further, however, that the number of Shares subject to any Award denominated in
Shares shall always be a whole number.

Section 5. Eligibility

Any Salaried Employee, including any officer or employee-director of the Company
or of any Affiliate, and any Non-Employee Director, who is not a member of the
Committee shall be eligible to be designated a Participant.

Section 6. Awards



  (a)   Options. The Committee is hereby authorized to grant Options to
Participants with the following terms and conditions and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine:



  (i)   Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that such purchase
price shall not be less than the Fair Market Value of a Share on the date of
grant of such Option (or, if the Committee so determines, in the case of any
Option retroactively granted in tandem with or in substitution for another Award
or any outstanding award granted under any other plan of the Company, on the
date of grant of such other Award or award).



  (ii)   Option Term. The term of each Option shall be fixed by the Committee.



  (iii)   Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, and the method or
methods by which, and the form or forms, including, without limitation, cash,
Shares, other Awards, or other property, or any combination thereof, having a
Fair Market Value on the exercise date equal to the relevant exercise price, in
which, payment of the exercise price with respect thereto may be made or deemed
to have been made.



  (iv)   Incentive Stock Options. The terms of any Incentive Stock Option
granted under the plan shall comply in all respects with the provisions of
Section 422 of the Code, or any successor provision thereto, and any regulations
promulgated thereunder. No Incentive Stock Option shall be granted to any
Non-Employee Director who is not otherwise an employee of the Company or any of
its Affiliates.



  (v)   Transferability. An Option shall not be transferable other than by will
or the laws of descent and distribution or pursuant to a qualified domestic
relations order, as defined in the Code, and, during the Participant’s lifetime,
shall be exercisable only by the Participant, except that the Committee may:



  (A)   permit exercise, during the Participant’s lifetime, by the Participant’s
guardian or legal representative; and



  (B)   permit transfer, upon the Participant’s death, to beneficiaries
designated by the Participant in a manner authorized by the Committee, provided
that the Committee determines that such exercise and such transfer are consonant
with requirements for exemption from Section 16(b) of the Exchange Act and, with
respect to an Incentive Stock Option, the requirements of Section 422(b)(5) of
the Code; and



  (C)   grant Non-Qualified Stock Options that are transferable, or amend
outstanding Non-Qualified Stock Options to make them so transferable, without
payment of consideration, to immediate family members of the Participant or to
trusts or partnerships for such family members.



  (b)   Stock Appreciation Rights. The Committee is hereby authorized to grant
Stock Appreciation Rights to Participants. Subject to the terms of the Plan and
any applicable Award Agreement, a Stock Appreciation Right granted under the
Plan shall confer on the holder thereof a right to receive, upon exercise
thereof, the excess of (i) the Fair Market Value of one Share on the date of
exercise or, if the Committee shall so determine in the case of any such right
other than one related to any Incentive Stock Option, at any time during a
specified period before or after the date of exercise over (ii) the grant price
of the right as specified by the Committee, which shall not be less than the
Fair Market Value of one Share on the date of grant of the Stock Appreciation
Right (or, if the Committee so determines, in the case of any Stock Appreciation
Right retroactively granted in tandem with or in substitution for another Award
or any outstanding award granted under any other plan of the Company, on the
date of grant of such other Award or award). Subject to the terms of the Plan
and any applicable Award Agreement, the grant price, term, methods of exercise,
methods of settlement, and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee. The Committee may
impose such conditions or restrictions on the exercise of any Stock Appreciation
Right as it may deem appropriate.

(c) Restricted Stock and Restricted Stock Units.



  (i)   Issuance. The Committee is hereby authorized to grant Awards of
Restricted Stock and Restricted Stock Units to Participants.



  (ii)   Restrictions. Shares of Restricted Stock and Restricted Stock Units
shall be subject to such restrictions as the Committee may impose (including,
without limitation, any limitation on the right to vote a Share of Restricted
Stock or the right to receive any dividend or other right or property), which
restrictions may lapse separately or in combination at such time or times, in
such installments or otherwise, as the Committee may deem appropriate.



  (iii)   Registration. Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee may deem appropriate, including,
without limitation, book-entry registration or issuance of a stock certificate
or certificates. In the event any stock certificate is issued in respect of
Shares of Restricted Stock granted under the Plan, such certificate shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such
Restricted Stock.



  (iv)   Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment (as determined under criteria established by the
Committee) for any reason during the applicable restriction period, all Shares
of Restricted Stock and all Restricted Stock Units still, in either case,
subject to restriction shall be forfeited and reacquired by the Company;
provided, however, that the Committee may, when it finds that a waiver would be
in the best interests of the Company, waive in whole or in part any or all
remaining restrictions with respect to Shares of Restricted Stock or Restricted
Stock Units. Unrestricted Shares, evidenced in such manner as the Committee
shall deem appropriate, shall be delivered to the holder of Restricted Stock
promptly after such Restricted Stock shall become Released Securities.



  (d)   Performance Awards. The Committee is hereby authorized to grant
Performance Awards to Participants. Subject to the terms of the Plan and any
applicable Award Agreement, a Performance Award granted under the Plan (i) may
be denominated or payable in cash, Shares (including without limitation,
Restricted Stock), other securities, other Awards, or other property and
(ii) shall confer on the holder thereof rights valued as determined by the
Committee and payable to, or exercisable by, the holder of the Performance
Award, in whole or in part, upon the achievement of such performance goals
during such performance periods as the Committee shall establish.

Performance goals shall be based on one or more of the following criteria,
determined in accordance with generally accepted accounting principles, where
applicable: (i) pre-tax income or after-tax income; (ii) earnings including
operating income, earnings before or after taxes, earnings before or after
interest, depreciation, amortization, or extraordinary or special items;
(iii) net income excluding amortization of intangible assets, depreciation and
impairment of goodwill and intangible assets; (iv) operating income;
(v) earnings or book value per share (basic or diluted); (vi) return on assets
(gross or net), return on investment, return on capital, or return on equity;
(vii) return on revenues; (viii) net tangible assets (working capital plus
property, plants and equipment) or return on net tangible assets (operating
income divided by average net tangible assets) or working capital;
(ix) operating cash flow (operating income plus or minus changes in working
capital less capital expenditures); (x) cash flow, free cash flow, cash flow
return on investment (discounted or otherwise), net cash provided by operations,
or cash flow in excess of cost of capital; (xi) sales or sales growth;
(xii) operating margin or profit margin; (xiii) share price or total shareholder
return; (xiv) earnings from continuing operations; (xv) cost targets, reductions
or savings, productivity or efficiencies; (xvi) economic value added; and
(xvii) strategic business criteria, consisting of one or more objectives based
on meeting specified market penetration or market share, geographic business
expansion, customer satisfaction, employee satisfaction, human resources
management, financial management, project management, supervision of litigation,
information technology, or goals relating to divestitures, joint ventures or
similar transactions.

Where applicable, the performance goals may be expressed in terms of attaining a
specified level of the particular criterion or the attainment of a percentage
increase or decrease in the particular criterion, and may be applied to one or
more of Stanley or a parent or subsidiary of Stanley, or a division or strategic
business unit of Stanley, all as determined by the Compensation and Organization
Committee (the “Committee”). The performance goals may include a threshold level
of performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be paid (or specified
vesting will occur) and a maximum level of performance above which no additional
payment will be made (or at which full vesting will occur).

Subject to the terms of the Plan and any applicable Awards Agreement, the
performance goals to be achieved during any performance period, the length of
any performance period, the amount of any Performance Award granted, and the
amount of any payment or transfer to be made pursuant to any Performance Award
shall be determined by the Committee.



  (e)   Dividend Equivalents. The Committee is hereby authorized to grant to
Participants Awards under which the holders thereof shall be entitled to receive
payments equivalent to dividends or interest with respect to a number of Shares
determined by the Committee, and the Committee may provide that such amounts (if
any) shall be deemed to have been reinvested in additional Shares or otherwise
reinvested. Subject to the terms of the Plan and any applicable Awards
Agreement, such Awards may have such terms and conditions as the Committee shall
determine.



  (f)   Other Stock-Based Awards. The Committee is hereby authorized to grant to
Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purposes of the Plan,
provided, however, that such grants must comply with applicable law. Subject to
the terms of the Plan and any applicable Award Agreement, the Committee shall
determine the terms and conditions of such Awards. Shares or other securities
delivered pursuant to a purchase right granted under this Section 6(f) shall be
purchased for such consideration, which may be paid by such method or methods
and in such form or forms, including, without limitation, cash, Shares, other
securities, other Awards, or other property, or any combination thereof, as the
Committee shall determine, the value of which consideration, as established by
the Committee, shall not be less than the Fair Market Value of such Shares or
other securities as of the date such purchase right is granted (or, if the
Committee so determines, in the case of any such purchase right retroactively
granted in tandem with or in substitution for another Award or any outstanding
award granted under any other plan of the Company, on the date of grant of such
other Award or award).

(g) General.



  (i)   No Cash Consideration for Awards. Awards shall be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.



  (ii)   Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award or any awards granted under
any other plan of the Company or any Affiliate. Awards granted in addition to or
in tandem with other Awards, or in addition to or in tandem with awards granted
under any other plan of the Company or any Affiliate, may be granted either at
the same time as or at a different time from the grant of such other Awards or
awards.



  (iii)   Forms of Payment Under Awards. Subject to the terms of the Plan and of
any applicable Award Agreement, payments or transfers to be made by the Company
or an Affiliate upon the grant, exercise, or payment of an Award may be made in
such form or forms as the Committee shall determine, including, without
limitation, cash, Shares, other securities, other Awards, or other property, or
any combination thereof, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents in respect of installment or deferred payments.



  (iv)   Limits on Transfer of Awards. Except as provided in Section 6(a) above
regarding Options, no Award (other than Released Securities), and no right under
any such Award, shall be assignable, alienable, saleable, or transferable by a
Participant otherwise than by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order, as defined in the Code (or, in
the case of an Award of Restricted Securities, to the Company); provided,
however, that, if so determined by the Committee, a Participant may, in the
manner established by the Committee, designate a beneficiary or beneficiaries to
exercise the rights of the Participant, and to receive any property
distributable, with respect to any Award upon the demand of the Participant.
Each Award, and each right under any Award, shall be exercisable, during the
Participant’s lifetime, only by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative. No Award
(other than Released Securities), and no right under any such Award, may be
pledged, alienated, attached, or otherwise encumbered, and any purported pledge,
alienation, attachment, or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate.



  (v)   Terms of Awards. The Term of each Award shall be for such period as may
be determined by the Committee; provided, however, that in no event shall the
term of any Incentive Stock Option exceed a period of ten years from the date of
its grant.



  (vi)   Per-Person Limitation on Options and SARs. The number of Shares with
respect to which Options and SARs may be granted under the Plan to an individual
Participant in any three-year period from September 17, 1997 through the end of
the term shall not exceed 3,000,000 Shares, subject to adjustment as provided in
Section 4(b).



  (vii)   Share Certificates. All certificates for Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations, and other requirements
of the Securities and Exchange Commission, any stock exchange upon which such
Shares or other securities are then listed, and any applicable Federal or state
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.



  (viii)   Maximum Payment Amount. The maximum fair market value of payments to
any executive officer made in connection with any long-term performance awards
(except for payments made in connection with Options or Stock Appreciation
Rights) granted under the 1997 Plan shall not, during any three-year period,
exceed two percent of Stanley’s shareholders’ equity as of the end of the year
immediately preceding the commencement of such three-year period.

Section 7. Amendment and Termination

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:

(a) Amendments to the Plan. The Board of Directors of the Company may amend,
alter, suspend, discontinue, or terminate the Plan, including, without
limitation, any amendment, alteration, suspension, discontinuation, or
termination that would impair the rights of any Participant, or any other holder
or beneficiary of any Award theretofore granted, without the consent of any
shareholder, Participant, other holder or beneficiary of an Award, or other
Person; provided, however, that, notwithstanding any other provision of the Plan
or any Award Agreement, without the approval of the shareholders of the Company
no such amendment, alteration, suspension, discontinuation, or termination shall
be made that would:



  (i)   increase the total number of Shares available for Awards under the Plan,
except as provided in Section 4 hereof; or



  (ii)   permit Options, Stock Appreciation Rights, or other Stock-Based Awards
encompassing rights to purchase Shares to be granted with per Share grant,
purchase, or exercise prices of less than the Fair Market Value of a Share on
the date of grant thereof, except to the extent permitted under Sections 6(a),
6(b), or 6(f) hereof.



  (b)   Adjustments of Awards Upon Certain Acquisitions. In the event the
Company or any Affiliate shall assume outstanding employee awards or the right
or obligation to make future such awards in connection with the acquisition of
another business or another corporation or business entity, the Committee may
make such adjustments, not inconsistent with the terms of the Plan, in the terms
of Awards as it shall deem appropriate in order to achieve reasonable
comparability or other equitable relationship between the assumed awards and the
Awards granted under the Plan as so adjusted.



  (c)   Adjustments of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee shall be authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 4(b) hereof) affecting the Company, any Affiliate, or the
financial statements of the Company or any Affiliate, or of changes in
applicable laws, regulations, or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits to be made available under the
Plan.



  (d)   Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission, or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry the Plan into effect.

Section 8. General Provisions



  (a)   No Rights to Awards. No Salaried Employee, Participant or other Person
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Salaried Employees, Participants, or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to each recipient.



  (b)   Delegation. The Committee may delegate to one or more officers or
managers of the Company or any Affiliate, or a committee of such officers or
managers, the authority, subject to such terms and limitations as the Committee
shall determine, to grant Awards to, or to cancel, modify, waive rights with
respect to, alter, discontinue, suspend or terminate Awards held by, Salaried
Employees who are not officers of the Company for purposes of Section 16 of the
Exchange Act.



  (c)   Withholding. The Company or any Affiliate shall be authorized to
withhold from any Award granted or any payment due or transfer made under any
Award or under the Plan the amount (in cash, Shares, other securities, other
Awards, or other property) of withholding taxes due in respect of an Award, its
exercise, or any payment or transfer under such Awards or under the Plan and to
take such other action as may be necessary in the opinion of the Company or
Affiliate to satisfy all obligations for the payment of such taxes.



  (d)   No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company or any Affiliate from adopting or continuing in
effect other or additional compensation arrangements, and such arrangements may
be either generally applicable or applicable only in specific cases.



  (e)   No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate. Further, the Company or an Affiliate may at any time dismiss a
Participant from employment, free from any liability, or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award Agreement.



  (f)   Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Connecticut and applicable Federal law.



  (g)   Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction, or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person, or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.



  (h)   No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.



  (i)   No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares, or whether such fractional Shares or any rights
thereto shall be canceled, terminated, or otherwise eliminated.



  (j)   Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

Section 9. Change in Control



(a)   Upon the occurrence of a Change in Control (as hereinafter defined),
unless otherwise determined by the Committee and set forth in an Award
Agreement,



  (i)   all Options and Stock Appreciation Rights, whether granted as
performance awards or otherwise, shall become immediately exercisable in full
for the remainder of their terms, and Grantees shall have the right to have the
Company purchase all or any number of such Options or Stock Appreciation Rights
for cash for a period of thirty (30) days following a Change in Control at the
Option Acceleration Price (as hereinafter defined); and



  (ii)   all restrictions applicable to all Restricted stock and Restricted
Stock Units, whether such Restricted Stock and Restricted Stock Units were
granted as performance awards or otherwise, shall immediately lapse and have no
effect, and Grantees shall have the right to have the Company purchase all or
any number of such Restricted Stock Units and shares of Restricted Stock for
cash for a period of thirty (30) days following a Change in Control at the
Restricted Stock Acceleration Price (as hereinafter defined).



  (b)   (i) The “Restricted Stock Acceleration Price” is the highest of the
following on the date of a Change in Control:



  (A)   the highest reported sales price of a share of the Common Stock within
the sixty (60) days preceding the date of a Change in Control, as reported on
any securities exchange upon which the Common Stock is listed,



(B)   the highest price of a share of the Common Stock reported in a
Schedule 13D or an amendment thereto as paid within the sixty (60) days
preceding the date of the Change in Control,



(C)   the highest tender offer price paid for a share of the Common Stock, and

(D) any cash merger or similar price paid for a share of the Common Stock.



  (ii)   The “Option Acceleration Price” is the excess of the Restricted Stock
Acceleration Price over the exercise price of the award, except that for
Incentive Stock Options, the Option Acceleration Price is limited to the spread
between the Fair Market Value on the date of exercise and the option price.



(c)   A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:



  (I)   any Person, as hereinafter defined, is or becomes the Beneficial Owner,
as hereinafter defined, directly or indirectly, of securities of the Company, as
hereinafter defined, (not including in the securities beneficially owned by such
Person any securities acquired directly from the Company or its Affiliates)
representing 25% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (i) of paragraph
(III) below; or



  (II)   the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on December 17, 2003 or whose appointment,
election or nomination for election was previously so approved or recommended;



      (III)there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, other than (i) a merger or consolidation which results in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 50% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation or (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company (not including in the securities Beneficially Owned by such
Person any securities acquired directly from the Company or its Affiliates)
representing 25% or more of the combined voting power of the Company’s then
outstanding securities; or



  (IV)   the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by shareholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.



  (d)   Solely for purposes of Section 9(c) and (d), and notwithstanding
anything to the contrary in any other provision of this Plan, the following
terms shall have the meanings indicated below:



  1.   “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.



  2.   “Company” shall mean The Stanley Works.



  3.   “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

Section 10. Effective Date of the Plan

The Plan shall be effective as of September 17, 1997.

Section 11. Term of the Plan

No Award shall be granted under the Plan after September 16, 2007. However,
unless otherwise expressly provided in the plan or in an applicable Award
Agreement, any Award theretofore granted may extend beyond such date, and the
authority of the Committee to amend, alter, or adjust any such Award, or to
waive any conditions or rights under any such Award, and the authority of the
Board of Directors of the Company to amend the Plan, shall extend beyond such
date.

